Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

by and among

ATLAS PIPELINE PARTNERS, L.P.

and

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page Article I DEFINITIONS    1   Section 1.01    Definitions    1
  Section 1.02    Registrable Securities    2 Article II REGISTRATION RIGHTS   
3   Section 2.01    Registration    3   Section 2.02    Sale Procedures    4  
Section 2.03    Cooperation by Holders    8   Section 2.04    Expenses    8  
Section 2.05    Indemnification    8   Section 2.06    Rule 144 Reporting    11
  Section 2.07    Transfer or Assignment of Registration Rights    11  
Section 2.08    Limitation on Subsequent Registration Rights    11 Article III
MISCELLANEOUS    12   Section 3.01    Communications    12   Section 3.02   
Successor and Assigns    12   Section 3.03    Aggregation of Purchased Units   
12   Section 3.04    Recapitalization, Exchanges, Etc. Affecting the Units    12
  Section 3.05    Change of Control    12   Section 3.06    Specific Performance
   12   Section 3.07    Counterparts    13   Section 3.08    Headings    13  
Section 3.09    Governing Law    13   Section 3.10    Severability of Provisions
   13   Section 3.11    Entire Agreement    13   Section 3.12    Amendment    13
  Section 3.13    No Presumption    13   Section 3.14    Obligations Limited to
Parties to Agreement    13



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 20, 2009, by and among Atlas Pipeline Partners, L.P., a Delaware
limited partnership (“Atlas Pipeline Partners”), and each of the Purchasers set
forth in Exhibit A (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Common Unit Purchase Agreement,
dated as of August 17, 2009, by and among Atlas Pipeline Partners and the
Purchasers (the “Purchase Agreement”);

WHEREAS, Atlas Pipeline Partners has agreed to provide the registration and
other rights set forth in this Agreement for the benefit of the Purchasers
pursuant to the Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and Atlas
Pipeline Partners under the Purchase Agreement that this Agreement be executed
and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Atlas Pipeline Partners” has the meaning specified therefor in the introductory
paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

“Liquidated Damages Multiplier” means the product of $6.35 times the number of
Purchased Units purchased by such Purchaser.

“Losses” has the meaning specified therefor in Section 2.05 of this Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.02(l) of this Agreement.

“Registrable Securities” means: (i) the Purchased Units and (ii) the Warrant
Units, all of which Registrable Securities are subject to the rights provided
herein until such rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.04(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“Selling Expenses” has the meaning specified therefor in Section 2.04(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Target Effective Date” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Warrant Units” has the meaning specified in the Warrant.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when: (a) a registration statement covering such
Registrable Security is effective and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force) under the Securities Act; (c) one year
after the Closing Date; (d) such Registrable Security is held by Atlas Pipeline
Partners or one of its Subsidiaries; or (e) such Registrable Security has been
sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Registration.

(i) Deadline To File and Go Effective. As soon as practicable following the date
hereof, but in any event prior to thirty (30) days after the Closing Date, Atlas
Pipeline Partners shall prepare and file a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force), with respect to all of the Registrable
Securities (the “Registration Statement”). Atlas Pipeline Partners shall use its
commercially reasonable efforts to cause the Registration Statement to become
effective no later than ninety (90) days (one hundred and twenty (120) days if
the Registration Statement is reviewed by the SEC) after the Closing Date (the
“Target Effective Date”). A Registration Statement filed pursuant to this
Section 2.01 shall be on such appropriate registration form of the Commission as
shall be selected by Atlas Pipeline Partners. Atlas Pipeline Partners will use
its commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 2.01 to be continuously effective under the Securities
Act until the earlier of (i) the date as of which all such Registrable
Securities are sold by the Purchasers and (ii) one year following the Closing
Date (the “Effectiveness Period”). The Registration Statement when effective
(including the documents incorporated therein by reference) shall comply as to
form with all applicable requirements of the Securities Act and the Exchange Act
and shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

(ii) Failure To Go Effective. If the Registration Statement required by this
Section 2.01 is not effective by the Target Effective Date, then each Purchaser
shall be entitled to a payment with respect to such Purchaser’s Registrable
Securities, as liquidated damages and not as a penalty, of 1% of the Liquidated
Damages Multiplier and an additional 1% of the Liquidated Damages Multiplier per
30-day period for each subsequent 30 days (the “Liquidated Damages”). The
Liquidated Damages payable pursuant to the immediately preceding sentence shall
be payable within ten Business Days of the end of each such 30-day
period. Liquidated Damages for any period of less than 30-days shall be prorated
by multiplying Liquidated Damages to be paid in a full 30-day period by a
fraction, the numerator of which is the number of days for which Liquidated
Damages are owed, and the denominator of which is 30. Any Liquidated Damages
shall be paid to each Purchaser in cash or immediately available funds. Any
obligation of Atlas Pipeline Partners to pay Liquidated Damages (other than
Liquidated Damages owing but not yet paid) to a Purchaser shall cease one year
following the Closing Date. As soon as practicable following the date that the
Registration Statement or any post-effective amendment thereto becomes
effective, but in any event within two Business Days of such date, Atlas
Pipeline Partners shall provide the Purchasers with written notice of the
effectiveness of the Registration Statement.

(iii) Waiver of Liquidated Damages. If Atlas Pipeline Partners is unable to
cause a Registration Statement to become effective by the Target Effective Date
as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then Atlas Pipeline Partners may request a waiver of the
Liquidated Damages, which may be granted or withheld by the consent of the
Holders of two-thirds of the aggregate of the Purchased Units, voting as a
single class, in their sole discretion.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
Atlas Pipeline Partners may, upon written notice to all of the Selling Holders
whose Registrable

 

3



--------------------------------------------------------------------------------

Securities are included in the Registration Statement, suspend such Selling
Holders’ use of any prospectus which is a part of the Registration Statement (in
which event each such Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement) but such Selling Holder may
settle any sales of Registrable Securities, if (i) Atlas Pipeline Partners is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and Atlas Pipeline Partners determines in good faith that Atlas
Pipeline Partners’ ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Registration Statement or (ii) Atlas Pipeline Partners has experienced some
other material non-public event, the disclosure of which at such time, in the
good faith judgment of Atlas Pipeline Partners, would materially adversely
affect Atlas Pipeline Partners; provided, however, in no event shall such
Selling Holders be suspended from selling Registrable Securities pursuant to the
Registration Statement for a period that exceeds an aggregate of 20 days in any
90-day period or 45 days in any 365-day period. When providing such a notice,
Atlas Pipeline Partners will not provide any Selling Holder with any additional
material non-public information. Upon disclosure of such information or the
termination of the condition described above, Atlas Pipeline Partners shall
(i) provide prompt notice to the Selling Holders whose Registrable Securities
are included in the Registration Statement, (ii) promptly terminate any
suspension of sales it has put into effect and (iii) take such other reasonable
actions to permit sales of Registrable Securities as contemplated in this
Agreement.

(c) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and effective but, during the Effectiveness Period, shall
thereafter cease to be effective or fail to be usable for its intended purpose
without being succeeded by a post-effective amendment to the Registration
Statement, a supplement to the prospectus or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange Act; and the
Holders are not then permitted to sell the Registrable Securities without
restriction under Rule 144, then, until the suspension is lifted, a
post-effective amendment, supplement or report is filed with the Commission and
declared effective, or the Holders are permitted to sell the Registrable
Securities without restriction under Rule 144, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Atlas Pipeline Partners shall owe the
Holders an amount equal to the Liquidated Damages, following (x) the date on
which the suspension period exceeded the permitted period under Section 2.01(b)
of this Agreement or (y) the date after the Registration Statement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty. For purposes of this Section 2.01(c), a suspension
shall be deemed lifted on the date that notice that the suspension has been
lifted is delivered to the Holders pursuant to Section 3.01 of this Agreement or
the date that a post-effective amendment is declared effective.

Section 2.02 Sale Procedures. In connection with its obligations under this
Article II, Atlas Pipeline Partners will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be

 

4



--------------------------------------------------------------------------------

necessary to cause the Registration Statement to be effective and to keep the
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the Registration Statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders shall reasonably
request; provided, however, that Atlas Pipeline Partners will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) any written
comments from the Commission with respect to any filing referred to in clause
(i) and any written request by the Commission for amendments or supplements to
the Registration Statement or any other registration statement or any prospectus
or prospectus supplement thereto;

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; (ii) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration

 

5



--------------------------------------------------------------------------------

statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by Atlas Pipeline Partners of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. When providing such a notice, Atlas Pipeline Partners will
not provide any Selling Holder with any additional material non-public
information. Following the provision of such notice, Atlas Pipeline Partners
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(g) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Atlas Pipeline Partners are then
listed;

(i) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
Atlas Pipeline Partners to enable the Selling Holders to consummate the
disposition of such Registrable Securities;

(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(k) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders, if any, in order to expedite or
facilitate the disposition of such Registrable Securities;

(l) If any Purchaser could reasonably be deemed to be an “underwriter,” as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of Registrable Securities
of such Purchaser pursuant to this Agreement, and any amendment or supplement
thereof (any such registration statement or amendment or supplement, a
“Purchaser Underwriter Registration Statement”), then for a period of one year
following the Closing Date, Atlas Pipeline Partners will cooperate with such
Purchaser in allowing such Purchaser to conduct customary “underwriter’s due
diligence” with respect to Atlas Pipeline Partners and satisfy its obligations
in respect thereof. In addition, for a

 

6



--------------------------------------------------------------------------------

period of one year following the Closing Date at any Purchaser’s request, Atlas
Pipeline Partners will furnish to such Purchaser, on the date of the
effectiveness of any Purchaser Underwriter Registration Statement and thereafter
no more often than on a quarterly basis, (i) a letter, dated such date, from
Atlas Pipeline Partners’ independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Purchaser,
(ii) an opinion, dated as of such date, of counsel representing Atlas Pipeline
Partners for purposes of such Purchaser Underwriter Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, including a standard “10b-5” opinion for such offering, addressed to
such Purchaser and (iii) a standard officer’s certificate from the Chief
Executive Officer and Chief Financial Officer of Atlas Pipeline Partners
addressed to such Purchaser. Atlas Pipeline Partners will also permit one legal
counsel to such Purchaser(s) to review and comment upon any such Purchaser
Underwriter Registration Statement at least five Business Days prior to its
filing with the Commission and all amendments and supplements to any such
Purchaser Underwriter Registration Statement within a reasonable number of days
prior to their filing with the Commission and not file any Purchaser Underwriter
Registration Statement or amendment or supplement thereto in a form to which
such Purchaser’s legal counsel reasonably objects;

(m) Each Selling Holder, upon receipt of notice from Atlas Pipeline Partners of
the happening of any event of the kind described in Section 2.02(e) of this
Agreement, shall forthwith discontinue disposition of the Registrable Securities
until the supplemented or amended prospectus contemplated by Section 2.02(e) of
this Agreement has been filed or until it is advised in writing by Atlas
Pipeline Partners that the use of the prospectus may be resumed, and, if so
directed by Atlas Pipeline Partners, such Selling Holder will deliver to Atlas
Pipeline Partners (at Atlas Pipeline Partners’ expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice;

(n) If requested by a Purchaser, Atlas Pipeline Partners shall: (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement; and

(o) Include in the plan of distribution section of a registrations statement the
following language with respect to the selling unitholders:

“The selling unitholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those

 

7



--------------------------------------------------------------------------------

derivatives, the third parties may sell securities covered by this prospectus
and the applicable prospectus supplement, including in short sale transactions.
If so, the third party may use securities pledged by the selling unitholders or
borrowed from the selling unitholders or others to settle those sales or to
close out any related open borrowings of Units, and may use securities received
from the selling unitholders in settlement of those derivatives to close out any
related open borrowings of Units.”

Section 2.03 Cooperation by Holders. Atlas Pipeline Partners shall have no
obligation to include in the Registration Statement Registrable Securities of a
Holder who has failed to timely furnish such information that Atlas Pipeline
Partners determines, after consultation with counsel, is reasonably required to
be furnished or conformed in order for the registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

Section 2.04 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Atlas Pipeline Partners’ performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof, and the disposition of such securities,
including, without limitation, all registration, filing, securities exchange
listing and The New York Stock Exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes and fees of transfer agents and registrars, all word processing,
duplicating and printing expenses and the fees and disbursements of one counsel
to the Holders and independent public accountants for Atlas Pipeline Partners,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions allocable to the sale of
the Registrable Securities.

(b) Expenses. Atlas Pipeline Partners will pay all reasonable Registration
Expenses as determined in good faith. In addition, except as otherwise provided
in Section 2.05 hereof, Atlas Pipeline Partners shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder. Each Selling Holder shall pay its pro rata share of all
Selling Expenses in connection with any sale of its Registrable Securities
hereunder.

Section 2.05 Indemnification.

(a) By Atlas Pipeline Partners. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Atlas Pipeline
Partners will indemnify and hold harmless each Selling Holder thereunder, its
Affiliates that own Registrable Securities and their respective directors and
officers and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors and
officers (collectively, the “Selling Holder Indemnified Persons”), against any
losses, claims,

 

8



--------------------------------------------------------------------------------

damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, in connection with the
registration statement in respect of any registration of Atlas Pipeline
Partners’ securities, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings;
provided, however, that Atlas Pipeline Partners will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in strict conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the Registration Statement
or such other registration statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
Selling Holder, its directors or officers or controlling Person, and shall
survive the transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Atlas Pipeline Partners, its directors and
officers, and each Person, if any, who controls Atlas Pipeline Partners within
the meaning of the Securities Act or of the Exchange Act, and its directors and
officers, to the same extent as the foregoing indemnity from Atlas Pipeline
Partners to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in the Registration Statement or any preliminary
prospectus or final prospectus included therein, or any amendment or supplement
thereto; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.05. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.05 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense

 

9



--------------------------------------------------------------------------------

thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
other party, unless the settlement thereof imposes no liability or obligation
on, and includes a complete and unconditional release from all liability of, the
other party.

(d) Contribution. If the indemnification provided for in this Section 2.05 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.05 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

10



--------------------------------------------------------------------------------

Section 2.06 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Atlas Pipeline
Partners agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding Atlas Pipeline Partners
available, as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of Atlas Pipeline Partners under the Securities Act and the Exchange
Act at all times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Atlas Pipeline Partners, and
such other reports and documents so filed as such Holder may reasonably request
in availing itself of any rule or regulation of the Commission allowing such
Holder to sell any such securities without registration.

If Atlas Pipeline Partners fails for any reason to comply with the provisions of
Section 2.06(a) during the period beginning on the date which is six months from
the Closing Date and ending one year from the Closing Date, then Atlas Pipeline
Partners shall pay each Holder 1% of the Liquidated Damages Multiplier per
30-day period for those days in excess of five days in the aggregate on which
such Holder is unable to sell its Purchased Shares pursuant to Rule 144 under
the Securities Act. Any such amounts shall be paid as liquidated damages and not
as a penalty. The Liquidated Damages payable pursuant to the immediately
preceding sentence shall be payable within ten Business Days of the end of each
such 30-day period. Liquidated Damages for any period of less than 30-days shall
be prorated by multiplying Liquidated Damages to be paid in a full 30-day period
by a fraction, the numerator of which is the number of days for which Liquidated
Damages are owed, and the denominator of which is 30.

Section 2.07 Transfer or Assignment of Registration Rights. The rights to cause
Atlas Pipeline Partners to register Registrable Securities granted to the
Purchasers by Atlas Pipeline Partners under this Article II may be transferred
or assigned by any Purchaser to one or more transferee(s) or assignee(s) of such
Registrable Securities or by total return swap; provided, however, that, except
with respect to a total return swap, (a) unless such transferee is an Affiliate
of such Purchaser or another Purchaser, each such transferee or assignee holds
Registrable Securities in the amount of $5 million, based on the Common Unit
Purchase Price, (b) Atlas Pipeline Partners is given written notice prior to any
said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee assumes in writing responsibility for its portion of the obligations
of such Purchaser under this Agreement.

Section 2.08 Limitation on Subsequent Registration Rights. From and after the
date hereof, Atlas Pipeline Partners shall not, without the prior written
consent of the Holders of Registrable Securities, (i) enter into any agreement
with any current or future holder of any

 

11



--------------------------------------------------------------------------------

securities of Atlas Pipeline Partners that would allow such current or future
holder to require Atlas Pipeline Partners to include securities in any
registration statement filed by Atlas Pipeline Partners on a basis that is
superior in any way to the piggyback rights granted to the Purchasers hereunder
or (ii) grant registration rights to any other Person that would be superior to
the Purchasers’ registration rights hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to Atlas Pipeline Partners, to the address set forth on its signature
page;

(b) if to a Purchaser, to the address set forth on Exhibit A; and

(c) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.07 hereof.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated for
the purpose of determining the availability of any rights under this Agreement.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Atlas Pipeline Partners or any successor or
assign of Atlas Pipeline Partners (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations and the like occurring after
the date of this Agreement.

Section 3.05 Change of Control. Atlas Pipeline Partners shall not merge,
consolidate or combine with any other Person unless the agreement providing for
such merger, consolidation or combination expressly provides for the
continuation of the registration rights specified in this Agreement with respect
to the Registrable Securities or other equity securities issued pursuant to such
merger, consolidation or combination.

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that

 

12



--------------------------------------------------------------------------------

each such Person, in addition to and without limiting any other remedy or right
it may have, will have the right to an injunction or other equitable relief in
any court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity which such
Person may have.

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Atlas Pipeline Partners set forth
herein. This Agreement and the Purchase Agreement supersede all prior agreements
and understandings between the parties with respect to such subject matter.

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by Atlas Pipeline Partners and the Holders of a two-thirds of
the then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas Pipeline Partners shall
have any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any

 

13



--------------------------------------------------------------------------------

documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the Purchase Agreement
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.

[The remainder of this page is intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ATLAS PIPELINE PARTNERS, L.P. By:  

 

Name:   Title:  

 

  Address for notices:   Atlas Pipeline Partners, L.P.     West Pointe Corporate
Center I     1550 Coraopolis Heights Road, Second Floor     Moon Township, PA
15108     Fax:   412-262-2820     Attn:   Matthew A. Jones   With copies to:  
Ledgewood     1900 Market Street, Suite 750     Philadelphia, PA 19103     Fax:
  215-735-2513     Attn:   Lisa A. Ernst



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

Purchaser:

 

By:  

 

Name:   Title:  